MEMORANDUM***
Maria Esperanza Quijano-Rodriguez, and her two minor daughters, Jennifer Jicel Bermudez-Quijano and Briyit Xiomara Bermudez-Quijano, each a native and citizen of Columbia, petition for review of the Board of Immigration Appeals’ order summarily affirming the immigration judge’s denial of their applications for asylum and withholding of removal, and for relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Having reviewed the immigration judge’s factual findings for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
Substantial evidence supports the immigration judge’s determination that the sin*911gle incident of verbal threats by FARC guerillas did not rise to the level of past persecution. See Li v. Ashcroft, 356 F.3d 1153, 1158 (9th Cir.2004) (en banc); see also Nahrvani v. Gonzales, 399 F.3d 1148, 1153 (9th Cir.2005) (citations omitted) (noting that “[a]lthough death threats against an individual may be sufficient to constitute persecution, most threats do not rise to the level of persecution,” and finding that serious threats, harassment, and property damage were not sufficient to constitute persecution); Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 870 n. 6 (9th Cir.2003) (finding “unspecified threats ... not sufficiently menacing to constitute past persecution”); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003) (“unfulfilled threats ... constitute harassment rather than persecution”); Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000) (“Threats themselves are sometimes hollow and, while uniformly unpleasant, often do not effect significant actual suffering or harm.”).
Nor does the evidence compel the conclusion that Quijano-Rodriguez and her daughters have a well-founded fear of future persecution. The evidence in the record is insufficient to show a reasonable possibility of persecution “on account of’ their political opinions. See 8 U.S.C. § 1101(a)(42)(A); Sangha v. INS, 103 F.3d 1482, 1486 (9th Cir.1997). Moreover, the evidence does not show a reasonable possibility that FARC guerillas would persecute Quijano-Rodriguez and her daughters should they return to Columbia. See Nahrvani, 399 F.3d at 1154; Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.2003).
Because they failed to establish eligibility for asylum, Quijano-Rodriguez and her daughters necessarily failed to qualify for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Substantial evidence in the record also supports the IJ’s finding that QuijanoRodriguez failed to establish that it is more likely than not that she and her daughters would be tortured if returned to Columbia. See 8 C.F.R. § 208.16(c)(2); Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.